Exhibit 10.2
SEVENTH AMENDMENT TO THE
LEAR CORPORATION
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN
     THIS SEVENTH AMENDMENT (this “Amendment”) to the Lear Corporation Executive
Supplemental Savings Plan (the “Plan”) made by the undersigned pursuant to
authority delegated by the Compensation Committee of the Board of Directors of
Lear Corporation, a Delaware corporation (the “Corporation”), shall be effective
as of November 5, 2008.
     WHEREAS, the Corporation has determined that it is in its best interest to
cease contributions to certain, but not all, accounts under the Plan; and
     WHEREAS, the Internal Revenue Service has provided transition rules under
Section 409A of the Internal Revenue Code (the “Code”) that permit sponsors of
deferred compensation plans to designate, on or before December 31, 2008, a new
time and form of payment for deferred compensation payable in 2009 or later,
subject to certain restrictions; and
     WHEREAS, the Corporation has determined that it is in its best interest to
designate a new time and form of payment of certain accounts under the Plan,
pursuant to the Code Section 409A transition rules described above; and
     WHEREAS, the Corporation has determined that it is in its best interest to
rename the Plan to reflect the amendments to the Plan described above; and
     NOW THEREFORE, by virtue and in exercise of the amendment power reserved to
the Compensation Committee of the Board of Directors of the Corporation under
Section 6.1 of the Plan, the Plan is hereby amended as follows:

  1.   The Plan shall be renamed the “Lear Corporation PSP Excess Plan.”     2.
  Section 2.1 shall be deleted in its entirety and replaced with the following:

      “Participation in the Plan shall be limited to employees of the
Corporation or any affiliated company participating in the Pension Plan and/or
the Savings Plan, who are participants as of November 5, 2008 (the ‘Amendment
Date’) or whose compensation meets or exceeds the limit established by the
Internal Revenue Service under Code Section 401(a)(17) in a particular year.
Notwithstanding the foregoing, eligibility shall be limited to individuals who
constitute a select group of management or highly compensated employees.”

  3.   Section 2.2 shall be deleted in its entirety and replaced with the
following:

      “No Deferred Compensation election shall be made after the Amendment Date.
Deferred Compensation elections made before such date shall be honored through
December 31, 2008. Any compensation subject to a Deferred Compensation election
that would be deferred after December 31, 2008, shall be deemed to be subject to
a new payment election under

 



--------------------------------------------------------------------------------



 



      the Code Section 409A transition rules provided by the Internal Revenue
Service and shall be paid at the time and in the form it would have been paid if
the Deferred Compensation election had not been filed.”

4.   Section 2.3 shall be deleted in its entirety.   5.   The following shall be
added at the end of Section 3.3(a)(i):

      “Notwithstanding the foregoing, no company matching contributions shall be
credited to any Savings Make-up Account after the Amendment Date.”

6.   Section 3.3(a)(ii) shall be amended to read in its entirety as follows:

      “The excess, if any, of (A) the amount of pension savings plan
contributions that would have been made on behalf of a participant (1) if the
participant’s deferred compensation under the MSPP had been included as
Compensation under the Savings Plan and (2) if Code Sections 401(a)(17) and/or
415 did not apply to the Savings Plan, over (B) actual pension savings plan
contributions made to the participant’s account under the Savings Plan, plus
such additional amounts with respect to any participant as deemed necessary or
advisable by the Corporation in its sole discretion. Notwithstanding anything
contained in Section 4 to the contrary, such amounts, plus any earnings credited
thereon, shall be distributed in a lump sum in the calendar year following the
year of the participant’s termination of employment.”

7.   Section 3.3(c) shall be amended to read in its entirety as follows:

      “Every participant shall become fully vested in the portion of his or her
Savings Make-up Account attributable to contributions pursuant to Section
3.3(a)(i) upon the Amendment Date. A participant is generally vested in amounts
contributed to his or her Savings Make-up Account pursuant to Section 3.3(a)(ii)
or (a)(iii) after three years of Service (as defined in the Savings Plan), but
may become vested in such amounts according to an individual vesting schedule
agreed upon by the participant and the Corporation.”

8.   The second paragraph of Section 3.4 shall be amended to read in its
entirety as follows:

      “Every participant shall become fully vested in his or her MSPP Make-up
Account upon the Amendment Date.”

9.   The last paragraph of Section 3.4 shall be amended to read in its entirety
as follows:

      “Notwithstanding the foregoing, no amount, other than the deemed
investment earnings described above, shall be credited to any MSPP Make-up
Account after the Amendment Date.”

10.   Section 4.2 shall be deleted in its entirety and replaced with the
following:

2



--------------------------------------------------------------------------------



 



      “Distribution of the Deferred Account shall be made in a lump sum on the
Transition Distribution Date, as defined in Section 4.7.”

11.   Section 4.3 shall be deleted in its entirety and replaced with the
following:

    “(a)  Distribution of the portion of a participant’s Savings Make-up Account
attributable to contributions pursuant to Section 3.3(a)(i) shall be made in a
single lump sum on the Transition Distribution Date.

    “(b)  Distribution of the portion of a participant’s Savings Make-up Account
attributable to contributions pursuant to Section 3.3(a)(ii) or (a)(iii) shall
be made in a single lump sum during the month of January in the year following
the date of the participant’s termination of employment. Notwithstanding the
foregoing, if the participant is deemed to be a ‘Specified Employee’ within the
meaning of that term under Code Section 409A(a)(2)(B) on the date of his or her
termination of employment, then no distribution under this Section 4.3(b) shall
be made before the earlier of (i) the expiration of the six-month period
measured from the date of the participant’s termination of employment, and
(ii) the date of the participant’s death.”

12.   Section 4.4 shall be deleted in its entirety and replaced with the
following:

      “Distribution of the MSPP Make-up Account shall be made in a lump sum on
the Transition Distribution Date.”

13.   Sections 4.7 shall be deleted in its entirety and replaced with the
following:

      “The ‘Transition Distribution Date’ shall be as set forth in this Section
4.7. If the sum of (a) the balance of the participant’s Deferred Account,
(b) the portion of the participant’s Savings Make-up Account attributable to
contributions pursuant to Section 3.3(a)(i), and (c) the balance of the
participant’s MSPP Make-up Account, is equal to or less than $50,000 on the
Amendment Date, then the Transition Distribution Date shall be January 15, 2009.
If the sum of such amounts exceeds $50,000 on the Amendment Date, then the
Transition Distribution Date shall be January 15, 2010, unless the participant
agrees (in such time and manner as is established by the Committee, and in no
event later than December 31, 2008) to permanently and irrevocably reduce the
amounts described in (a), (b) and (c), above, by ten percent (10%), in which
case the Transition Distribution Date shall be January 15, 2009.”

14.   Section 4.8 shall be deleted in its entirety.

15.   Section 5.3(a) shall be amended to read in its entirety as follows:

      “The Corporation shall make no provision for the funding of any benefits
payable hereunder that (i) would cause the Plan to be a funded plan for

3



--------------------------------------------------------------------------------



 



      purposes of Code Section 404(a)(5), or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or (ii) would cause the Plan to be
other than an “unfunded and unsecured promise to pay money or other property in
the future” under Treasury Regulations section 1.83-3(e); and shall have no
obligation to make any arrangement for the accumulation of funds to pay any
amounts under this Plan. Subject to the restrictions of the preceding sentence
and to the restrictions of Section 409A of the Code, the Corporation may
establish a grantor trust described in Treasury Regulations section
1.677(a)-1(d) and accumulate funds therein to pay amounts under the Plan,
provided that the assets of the trust shall be required to satisfy the claims of
the Corporation’s general creditors in the event of the Corporation’s bankruptcy
or insolvency.”

16.   Section 6.1 shall be amended to read in its entirety as follows:

      “Subject to the provisions of Section 6.3, the Plan may be wholly or
partially amended or otherwise modified at any time by the Compensation
Committee of the Board of Directors, to the extent permitted under Section 409A
of the Code.”

17.   Section 6.2 shall be amended to read in its entirety as follows:

      “Subject to the provisions of Section 6.3, the Plan may be terminated at
any time by the Compensation Committee of the Board of Directors, to the extent
permitted under Section 409A of the Code.”

18.   Except to the extent hereby amended, this Plan shall remain in full force
and effect.

IN WITNESS WHEREOF, this Amendment to the Plan is adopted on the 5th day of
November, 2008.
LEAR CORPORATION

         
By:
  /s/ Thomas J. Polera
 
     Thomas J. Polera    
 
       Vice President, Global Compensation and Benefits    

4